MANN, Chief Judge.
This petition for habeas corpus seeks review of an order of the Circuit Court setting bail in the amount of $10,000 on each of three counts of aggravated assault and $35,000 on one charge combining a count of aggravated assault with one of false imprisonment. The petitioner asserts that a schedule given to the sheriff’s office in Hillsborough County lists the bail for aggravated assault in the amount of $1,500 and false imprisonment in the amount of $10,000. The petition is based solely on the failure of the trial court to set bail in the amounts listed in the schedule. We hold that these amounts are not mandatory and that the proper procedure is to seek reduction of bail pursuant to CrPR 3.130, 33 F.S.A.
Habeas corpus denied.
BOARDMAN and GRIMES, JJ., concur.